Miller, Ch. J.
-In this case counsel devote their entire arguments to the discussion of the sufficiency of the evidence to entitle the plaintiff to the relief sought, and which was decreed to him by the District Court..
We have carefully and critically read the evidence, and are well satisfied with the decree of the court below. The disputed facts arise on the cross-bill of the defendant. It is admitted that, prior to the sale by plaintiff to McCarthy, in October, 1868, plaintiff had agreed to sell the undivided one-half interest of the property in controversy, being a mill and its appurtenances, fixtures, etc., to the defendant, at which time the plaintiff executed to the defendant a bond for a conveyance upon full and final payment, and the defendant executed notes for the purchase money deferred; some money was paid down. The evidence very satisfactorily shows that in March, 1869, the defendant, being unable or unwilling to pay for the interest he had thus purchased in plaintiff’s mill property, the parties, by mutual agreement, rescinded the contract, by the plaintiff “ buying back,” as they called it, the interest which had been bargained to defendant; that the parties then had a complete settlement of this matter, together with other matters between them. At this settlement plaintiff surrendered to defendant the notes he had executed as part of the consideration of this property, and the defendant promised and agreed to surrender to .plaintiff his bond for a deed, stating that it was at his house, he could obtain it at any time, that he had never put it upon record; but he never did surrender the bond.
There is considerable conflict in the testimony, but after a careful reading of it we are well convinced of the truth of the facts above stated. Upon these facts it is clear the defendant has no claim to a conveyance of an interest in this property, and that the plaintiff is entitled to have the title quieted in his grantee, McCarthy. The decree of the District Court will be affirmed with costs, including the costs of appellee’s additional abstract, which was rendered necessary by the failure of appellant to print a complete abstract.
AeeirMed.